United States Court of Appeals
                     For the First Circuit


Nos. 06-1283
     07-1001

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     DAVID MORALES-MACHUCA,
                    QUESTER STERLING-SUÁREZ,

                     Defendants, Appellants.



                          ERRATA SHEET


     The opinion of this Court issued on October 17, 2008, is
corrected as follows:

On p. 25, lines 4-11: Delete sentence beginning with "A
sentence" and ending with "original)." and substitute with:

"We review sentences for reasonableness regardless of whether
they fall inside or outside the applicable Guideline sentencing
range. United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st
Cir. 2006) (en banc). Nevertheless, "a defendant who attempts to
brand a within-the-range sentence as unreasonable must carry a
heavy burden." United States v. Van Anh, 523 F.3d 43, 59 (1st
Cir. 2008) (citing United States v. Pelletier, 469 F.3d 194, 204
(1st Cir. 2006))."